Citation Nr: 0915648	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-25 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970, including combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.  In April 2008, the 
Board remanded the claim for additional development.


FINDING OF FACT

The Veteran's current bilateral hearing loss first manifested 
many years after service and is not related to his service or 
to any aspect thereof, including combat-related noise 
exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  The notice required by the VCAA can 
be divided into three elements.  Specifically, VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is to provide; and (3) that VA will attempt to 
obtain.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In the present case, notice was provided to the Veteran in 
November 2004, prior to the initial agency of original 
jurisdiction decision in January 2005.  This notice, read as 
a whole, appropriately advised the Veteran of all the notice 
elements listed above.

The Veteran's claim was readjudicated in May 2005, after 
providing him with an opportunity to respond to the notice.  
Furthermore, the Veteran was told it was his responsibility 
to support the claim with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.  The Veteran, in response 
to this notice, submitted evidence in support of his claim, 
demonstrating that he understood his duties to submit 
evidence in support of his claim.

The Board notes further that the Veteran was provided notice 
in March 2006 that a disability rating or an effective date 
for the award of benefits will be assigned if the benefits 
sought are awarded, as required by Dingess.  Thus, adequate 
notice was provided to the appellant with respect to his 
claims for service connection prior to the transfer and 
certification of the Veteran's case to the Board that 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

As to VA's duty to assist, VA afforded the Veteran VA 
examinations in October 2005 and May 2008.  Additionally, VA 
clinical treatment records have been associated with the 
claims file.  The Veteran has not indicated that he has 
received private treatment for bilateral hearing loss.  
Accordingly, no treatment records are outstanding.  He was 
offered the opportunity to testify before the Board but he 
declined that offer.  The Board finds these actions have 
satisfied VA's duty to assist with respect to his claim for 
service connection and that no additional assistance is 
required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

The Veteran contends that he developed bilateral hearing loss 
as a result of his active service.  Specifically, he 
attributes his hearing loss to exposure to noise associated 
with the firing of cannons and artillery during combat in 
Vietnam.

The Veteran's service records demonstrate that he served as a 
cannoneer in an artillery unit.  His service treatment 
records, however, do not show clinical evidence of hearing 
loss at any time during active service.  See  38 C.F.R. 
§ 3.385 (2008).  Audiological examination on every occasion 
in service and on separation from service revealed hearing 
that was normal by VA standards.   Id.

His service records, however, demonstrate sufficient proof of 
participation in combat such that he may be presumed to have 
been exposed to acoustic trauma in service.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  Service connection for hearing loss, 
however, may not be presumed.  Rather, a nexus between his 
current disabilities and the in-service exposure to acoustic 
trauma must be shown.

The first post-service medical evidence showing treatment for 
hearing loss is not dated until November 2004, when the 
Veteran underwent audiometric evaluation after complaining of 
a ruptured tympanic membrane.  Examination revealed hearing 
loss that meets VA criteria for consideration as a 
disability.  38 C.F.R. § 3.385.  The examining audiologist 
did not comment as to whether his hearing loss was related to 
exposure to acoustic trauma in service.

The next record pertaining to hearing loss is not dated until 
October 2005, when the Veteran underwent VA examination of 
the ears.  At that time, the Veteran reported a history of 
in-service noise exposure predominantly related to heavy 
artillery for which he had not used hearing protection.  He 
denied a history of significant post-service noise exposure.  
The Veteran described a 25- to 30-year history of progressive 
hearing loss.  Audiometric examination again revealed hearing 
loss that meets VA criteria for consideration as a 
disability.  In addressing whether it was as likely as not 
that the Veteran's current bilateral hearing loss was related 
to acoustic trauma in service, the examiner determined that 
it was not.  The examiner reasoned that the Veteran's service 
treatment records were negative for any evidence of hearing 
loss, noting that his hearing was determined to be normal on 
examination prior to separation from service.  The examiner 
also considered it to be significant that the Veteran did not 
complain of hearing loss upon separation from service.  Given 
that the Veteran's service treatment records did not 
demonstrate hearing loss and audiometric examination at 
separation from service was normal, the examiner concluded 
that the Veteran's hearing loss developed after his 
separation from service.  The examiner explained that hearing 
loss caused by acoustic trauma occurred at the time of noise 
exposure and not years later.  Therefore, it was more likely 
that the Veteran's hearing loss was age-related 
(presbycusis), and less likely the result of his active 
service.  

In April 2008, the Board remanded the claim for the purpose 
of obtaining an opinion specifically addressing the Veteran's 
report of continuity of hearing loss after service, that is, 
the 25-30 year history of progressively worsening hearing 
loss.  On examination in May 2008, the examiner, who had 
previously examined the Veteran in October 2005, reiterated 
that because the Veteran's service treatment records did not 
demonstrate any complaints or findings of hearing loss, and 
his hearing was determined to be normal at the time of his 
separation from service, his hearing loss was not likely 
related to service.  The examiner again explained that 
hearing loss caused by exposure to acoustic trauma occurred 
within the time frame of the acoustic trauma, and not a 
number of years later.  Because the Veteran's hearing loss 
was not present at the time of his separation from service, 
there was clear and convincing evidence that his hearing loss 
had developed after his separation from service, as a result 
of genetic and environmental factors unrelated to his active 
service.  While there was no question that the Veteran had 
been exposed to significant acoustic trauma in service, 
because his hearing was normal at the time of his separation 
from service, it was clear that his hearing was not affected 
by the acoustic trauma in service.  Therefore, it was less 
likely than not that his hearing loss was related to military 
noise exposure.

Given the length of time between his separation from service 
and the initial record of diagnosis, the Veteran is not 
entitled to service connection for bilateral hearing loss on 
a presumptive basis.  Additionally, in view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the Veteran's bilateral hearing 
loss.  Rather, the evidence of record only weighs against 
such a finding.  Thus, service connection for bilateral 
hearing loss is not warranted.

The Board has considered the Veteran's assertions that his 
hearing loss is related to his service.  However, to the 
extent that the Veteran ascribes his current hearing loss to 
exposure to noise in service, his opinion is not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).  While the 
Veteran argues that his symptoms during service support the 
current diagnosis by a medical professional, his statements 
alone are not competent to provide the medical nexus and a 
medical professional has not made this connection.  Thus, his 
lay report is not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's current bilateral hearing loss first manifested 
many years after service and is not related to his active 
service or any incident therein.  As the preponderance of the 
evidence is against the claim of service connection for 
hearing loss, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


